Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20050219518 to Korngut et al. (Korngut) in view of U.S. Pat. Pub. No. 20200110029 to Lei.
Regarding Claim 1, Korngut teaches method for inspecting a surface of a wafer, the method comprising steps of: 
irradiating a surface of the wafer with a laser beam having three or more distinct wavelengths [0056]; 
detecting a reflected light from the surface of the wafer when the surface of the wafer is irradiated with the laser beam (collection optics 28); and 
determining whether a foreign matter exists on the surface of the wafer based on reflectances of the surface of the wafer with respect to the laser beam having the three or more distinct wavelengths [0187], but does not explicitly each that the step of determining whether the foreign matter exists includes a step of determining whether the foreign matter is a metal or a non-metal.
	However, in analogous art, Lei teaches a metrology method that can determine between a metal and a metal oxide [0153].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Lei since Korngut suggests using metrology to find contaminant particles, but is silent regarding what kind of contaminants to look for on a semiconductor wafer, motivating those of ordinary skill to seek out such teachings.
 
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Korngut and Lei as applied to Claim 1 and further in view of U.S. Pat. No. 5072128 to Hayano et al. (Hayano).
Regarding Claim 2, Korngut and Lei teach the method according to claim 1, wherein the step of determining whether the foreign matter is a metal or a non-metal includes steps of: obtaining respective reflectances at the distinct wavelengths (Korngut), but do not explicitly teach determining whether the foreign matter is a metal or a non-metal based on a difference between two reflectances of the respective reflectances at the distinct wavelengths.
However, in analogous art, Hayano teaches detecting foreign particles by the difference between reflected wavelengths (Col. 3 liens 28-42).  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Hayano since Korngut is silent regarding the specifics of the metrology analysis, motivating those of ordinary skill to seek out such teachings.

3. The method according to claim 1, wherein the step of determining whether the foreign matter is a metal or a non-metal includes steps of: obtaining a largest reflectance and a smallest reflectance among the respective reflectances at the distinct wavelengths, obtaining a difference between the largest reflectance and the smallest reflectance and a sum of the largest reflectance and the smallest reflectance, and determining that the foreign matter is a metal when a ratio of the difference to the sum is less than 0.15, and that the foreign matter is a non-metal when the ratio is 0.15 or greater.

Regarding Claim 4, Korngut and Lei teach the method according to claim 1, but do not explicitly teach that each of the three or more distinct wavelengths of the laser beam is 600 nm or greater.  However, the wavelengths will directly affect the reflected energy. Therefore, the wavelength in a metrology system is a result effective variable, optimization of which is within the purview of the person of ordinary skill (MPEP 2144.05(II)(B)). 

Regarding Claim 5, Korngut and Lei teach the method according to claim 1, but do not explicitly teach irradiating the surface of the wafer with a laser beam having five or more distinct wavelengths.  However the person of ordinary skill can duplicate elements where mere duplication does not result in an unexpected or particularly beneficial result (MPEP 2144.04(VI)(B)).

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art does not teach or suggest obtaining a largest reflectance and a smallest reflectance among the respective reflectances at the distinct wavelengths, obtaining a difference between the largest reflectance and the smallest reflectance and a sum of the largest reflectance and the smallest reflectance, and determining that the foreign matter is a metal when a ratio of the difference to the sum is less than 0.15, and that the foreign matter is a non-metal when the ratio is 0.15 or greater.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/               Primary Examiner, Art Unit 2812